Title: [From Thomas Jefferson to Benjamin Harrison, 22? June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 22? June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 58 (22 June): “The Speaker laid before the House a letter from the Governor, enclosing a memorial of the officers of the Virginia line in captivity at New York; also several letters from General Washington and the committee of co-operation [Committee of Congress at Headquarters]; which were read.” TJ’s letter does not survive, but the enclosed Officers’ Memorial (printed above under 24 May 1780), with an address leaf and an endorsement, does survive. The endorsement reads: “Governors Letter inclosing Memorial from Officers of Virginia Line, who are prisoners in New York. June the 22d. 1780. Referred to [committee of] Trade. June the 23d. 1780. Reasonable. 5000 wt. of Tobacco allowed to each of the Officers, except those on Parole. The Governor [to] take proper measures for the immediate conveying the same to New York.” The endorsement is not complete, since the resolution did not pass until 30 June after amendment by the Senate; see JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 58, 59, 62, 68. See also TJ to Washington, 4 July 1780. The other enclosures in TJ’s letter cannot be certainly identified, though they are no doubt all printed or entered above.]
